Citation Nr: 18100227
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-20 683A
DATE:
	March 30, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Entitlement to a rating of 50 percent, but no higher, for right homonymous hemianopsia is granted, effective September 23, 2015.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee and entitlement to a total disability rating based on individual unemployability (TDIU) are denied.  
FINDINGS OF FACT
1.  Prior to September 23, 2015, the evidence is against a finding that the Veterans homonymous hemianopsia was manifested by a concentric contraction of visual field with remaining field of 16 to 30 degrees bilaterally, or by corrected distance vision worse than 20/40 bilaterally. 
2.  From September 23, 2015, the Veterans homonymous hemianopsia was manifested by a concentric contraction of visual field with remaining field of 30 degrees in the left eye and 20 degrees in the right eye.
3. The evidence is against a finding that the Veterans patellofemoral syndrome of the left knee was manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  There was no instability, ankylosis, dislocation or removal of semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.
4. The evidence is against finding that the Veteran has been unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities during the entire period on appeal.
CONCLUSIONS OF LAW
1.  Prior to September 23, 2015, the criteria for entitlement to a rating in excess of 30 percent for right homonymous hemianopsia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.79, Diagnostic Codes 6061-6081 (2017).
2.  From September 23, 2015, the criteria for entitlement to a 50 percent rating, but no higher, for right homonymous hemianopsia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.79, Diagnostic Codes 6061-6080 (2017).
3. The criteria for entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.14, 4.27, 4.40, 4.59, 4.71a, Diagnostic Code 5099-5024 (2017).
4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from May 2005 to August 2008, to include service in Korea. 
In a February 2018 appellant brief, the Veterans representative argued that the September 2015 VA examination afforded to the Veteran for his increased rating claims were too old to adequately evaluate his visual impairment and knee disabilities, and requested the Board to remand for a new examination absent a full grant of benefits.  They also argued that the examinations conducted in conjunction with the TDIU claim were also too old to adequate evaluate the Veterans functional impairments.  The Board notes, however, that the mere passage of time between a prior VA medical examination and a claims adjudication is not, in and of itself, sufficient to compel VA to provide a new, contemporaneous examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  
Neither the representative nor the Veteran actually contends, nor does the record otherwise suggest, that the conditions have worsened since the last examinations.  Absent any other evidence showing the examinations were inadequate for rating purposes, the Board finds additional examinations unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
1. Entitlement to a rating in excess of 30 percent for right homonymous hemianopsia, residuals of left medial occipital infarct.
The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75(a).  Impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081.
Impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.
A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066. 
A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  Id.
A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.
A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  Id. 
With respect to rating based on impairment of visual field, 38 C.F.R. § 4.76a explains that the normal visual field extent at eight principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55. The combined sum is 500. To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight. 
A 10 percent rating is assigned for a unilateral scotoma; with remaining visual field of 46 to 60 degrees bilaterally or unilaterally; with remaining visual field of 31 to 45 degrees unilaterally; with remaining visual field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.  
A 30 percent rating is assigned for remaining visual field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  A 50 percent rating is assigned for remaining visual field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining visual field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  Id.
To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under §4.25.  38 C.F.R. § 4.77(c).
Under the rating criteria, the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.
Turning to the present claim, the Veterans bilateral homonymous hemianopsia, a residual of an in-service left medial occipital infarct which affects the right half of his visual field, is rated as 30 percent under Diagnostic Code 6080.  38 C.F.R. § 4.79.  Under the criteria noted above, in order to warrant a rating in excess of 30 percent, and specifically, a rating of 50 percent, the Veterans visual acuity in both eyes must be 20/100 or there must be impairment with remaining visual field of 16 to 30 degrees bilaterally.  See 38 C.F.R. § 4.79, Diagnostic Codes 6066, 6080.  
The evidence reflects numerous medical examinations during the period on appeal.  The Veteran was afforded VA examinations in August 2010, November 2010, and September 2015.  The evidence also reflects a disability benefits questionnaire (DBQ) completed by a private physician in June 2014.  
During the August 2010 VA examination, uncorrected vision was 20/40 or better, however the Veteran was noted as having no vision in the right hemisphere of the eyes due to the homonymous hemianopsia.  The examiner noted that its effect on the Veterans usual occupation and daily activities was poor peripheral vision and that it caused the Veteran lose his drivers license.  There was no other visual impairment.  Visual fields were recorded as follows:
Meridians
	Temporally
(85)	Down
Temporally
(85)	Down
(65)	Down
Nasally
(50)	Nasally
(60)	Up Nasally
(55)	Up
(45)	Up
Temporally
(55)
Left	75	70	45	0	0	0	35	50
Right	5	0	30	45	50	50	25	15

The above results in a remaining concentric visual field of 34.375 degrees in the left eye (275 degrees divided by 8) and 27.5 degrees in the right (220 degrees divided by 8).  See 38 C.F.R. § 4.77.
During the November 2010 VA examination, uncorrected vision was 20/40 or better.  As with August 2010 examination, there were no other visual impairments except the previously noted right homonymous hemianopsia field defect.  Visual fields were recorded as follows:
Meridians
	Temporally
(85)	Down
Temporally
(85)	Down
(65)	Down
Nasally
(50)	Nasally
(60)	Up Nasally
(55)	Up
(45)	Up
Temporally
(55)
Left	75	70	60	0	0	0	40	50
Right	0	0	40	45	50	45	40	0

The above results in a remaining concentric visual field of 36.875 degrees in the left eye (295 degrees divided by 8) and 27.5 degrees in the right (220 degrees divided by 8).  
In the June 2014 DBQ, and as with previous examinations, there was no other visual impairment except the previously noted right homonymous hemianopsia field defect.  The Veteran reported that the visual impairment caused his employment to be terminated due to risk of injury.  Uncorrected vision upon examination was again 20/40 or better.  Visual fields were recorded as follows:
Meridians
	Temporally
(85)	Down
Temporally
(85)	Down
(65)	Down
Nasally
(50)	Nasally
(60)	Up Nasally
(55)	Up
(45)	Up
Temporally
(55)
Left	75	70	60	0	0	0	30	55
Right	0	0	50	45	55	45	0	0

The above results in a remaining concentric visual field of 36.25 degrees in the left eye (290 degrees divided by 8) and 24.375 degrees in the right (195 degrees divided by 8).  
The Board notes that the June 2014 DBQ also includes additional visual field testing results dated three months prior.  Visual fields in March 2014 were recorded as follows:
Meridians
	Temporally
(85)	Down
Temporally
(85)	Down
(65)	Down
Nasally
(50)	Nasally
(60)	Up Nasally
(55)	Up
(45)	Up
Temporally
(55)
Left	75	70	50	0	0	0	0	55
Right	0	0	50	45	50	50	30	0

The above results in a remaining concentric visual field of 31.25 degrees in the left eye (250 degrees divided by 8) and 28.125 degrees in the right (225 degrees divided by 8).  
Finally, during the September 23, 2015 VA examination, scotoma was diagnosed in addition to the previously noted right homonymous hemianopsia field defect.  It was noted that the functional impact of his disability caused the Veteran to be unable to see objects approaching from the right side without turning his head.  Vision was again 20/40 or better.  Visual fields were recorded as follows:
Meridians
	Temporally
(85)	Down
Temporally
(85)	Down
(65)	Down
Nasally
(50)	Nasally
(60)	Up Nasally
(55)	Up
(45)	Up
Temporally
(55)
Left	75	70	35	0	0	0	0	60
Right	0	0	5	50	40	55	10	0

The above results in a remaining concentric visual field of 30 degrees in the left eye (240 degrees divided by 8) and 20 degrees in the right (160 degrees divided by 8).  
Based on the foregoing, the Board finds that a higher, 50 percent rating is warranted beginning September 23, 2015.  Upon VA examination in September 2015, the Veterans remaining visual field was 30 degrees in the left eye and 20 degrees in the right eye.  Corrected distance vision was 20/40 or better.  These results equate to a 50 percent for visual field impairment and a noncompensable rating for visual acuity.  A higher 70 percent rating is not warranted absent visual acuity in both eyes at 20/200 or impairment with remaining visual field of 6 to 15 degrees bilaterally.  Thus, the criteria for a disability rating of 50 percent, but no higher, have been met for the Veterans visual impairment from September 23, 2015.  38 C.F.R. §§ 4.3, 4.74.79, Diagnostic Codes 6066, 6080.
Prior to the September 23, 2015 VA examination, however, the Board finds that the evidence is against a finding that the Veterans vision impairment warrants a disability rating in excess of 30 percent under the rating criteria.  The medical evidence during the period reflects that the Veterans remaining visual field was, at their worst, 31 degrees in the left eye and 28 degrees in the right eye.  Moreover, the Veterans corrected distance vision has been 20/40 or better.  These results equate to a 30 percent rating for visual field impairment and a noncompensable rating for visual acuity.  Thus, the criteria for a rating in excess of 30 percent have not been met for the Veterans visual impairment prior to September 23, 2015.  Id. 
The Board has considered but finds no other appropriate diagnostic codes under which a higher rating could be awarded during the entire period on appeal.  As problems with muscle function are not indicated, a higher rating cannot be awarded based on such under Diagnostic Code 6090.  38 C.F.R. § 4.79.  While the Veteran was diagnosed with Scotoma upon VA examination in September 2015, a rating based on Diagnostic Code 6081 would warrant a lower, 10 percent rating.  Id.  Again, the rating for visual impairment may be only combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.  38 C.F.R. § 4.75(d).
2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee. 
A disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Board notes that Veterans patellofemoral syndrome of the left knee (a left knee disability) is currently rated under Diagnostic Code 5099-5024.  This built-up Diagnostic Code reflects the raters attempt to arrive at the best criteria for rating a disability which does not specifically appear in the rating schedule.  38 C.F.R. § 4.27.  Diagnostic Code 5024 refers to tenosynovitis and is rated based upon limitation of motion of the affected part (in this case, the Veterans left knee).  
Disabilities of the knee are rated under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a.
Diagnostic Code 5260 provides that flexion of the leg limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.  
Diagnostic Code 5261 provides that extension of the leg limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.  
For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims). 
Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  When the knee disability affects the meniscus, a 10 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 20 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Separate ratings can be assigned for the above knee disabilities (Diagnostic Codes 5257, 5258, 5259, 5260, and 5261) when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 29 Vet. App. 107 (2017).  
Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  As an initial matter, the Board notes that the evidence in this case does not reflect and the Veteran does not allege that he has tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, those diagnostic codes are not for application.
The Veteran was first afforded a VA examination for his increased rating claim in August 2010.  He reported left knee pain, as well as periodic flare-ups of swelling and instability.  He denied use of an assistive device, but reported his knee giving way occasionally.  Range of motion (ROM) testing revealed extension and flexion from zero to 130 degrees, respectively, with pain noted.  There was no additional loss of function after three repetitions.  The examiner also noted objective evidence of tenderness in the left knee; however, there was no objective evidence of edema, effusion, instability, fatigue, lack of endurance, incoordination, weakness, or guarding of movement.  An X-ray report the previous month was normal.  The examiner opined that the effect of the disability on the Veterans usual occupation and daily activities was that he could no longer run and has difficulty climbing ladders at work. 
An additional VA examination was afforded to the Veteran in September 2015.  He reported intermittent swelling with sharp pain and a sensation of instability, and that he used a hinged brace and cane.  He described flare-ups as worsening pain occurring with physical activity, bending, and kneeling.  ROM testing revealed extension and flexion from zero to 100 degrees, respectively, with pain noted.  There was no additional loss of function after three repetitions.  As to additional loss of motion due to flare-ups or repetitive use over time, the examiner noted that it was not possible to predict a potential loss of range of motion within a reasonable degree of medical certainty outside of the clinical setting without resorting to mere speculation, as the Veteran was not being observed during a flare-up or after repeated use.  There was objective evidence of localized tenderness or pain on palpitation of the joint, as well as evidence of crepitus and pain on weight bearing.  Muscle strength testing exhibited active movement against some resistance.  Joint stability testing was normal and there was no ankylosis.  As to the functional impact of the Veterans knee disability, the examiner noted the Veterans reports of painful walking, kneeling, squatting, and stair climbing, as well as his reports of instability and falling.   
Based on the foregoing, the evidence is against a finding that a rating in excess of 10 percent for the Veterans left knee patellofemoral syndrome is warranted.  Notably, flexion has been limited to at most 100 degrees and extension has been normal upon examination, to include after repetitive use, during flare ups, or as a result of other functional limitations.  Thus, a separate rating for the Veterans left knee is not warranted for limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.
As the evidence does not show dislocation or symptomatic removal of semilunar cartilage in the left knee, a rating under Diagnostic Codes 5258 or 5259 is also not warranted.  Id.
Further, a separate rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Id.  While the Veteran may experience a feeling that his knee may give way or is unstable, and thus has taken to use an assistive device, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of such conditions.  Notably, there are specific medical tests designed to reveal instability and laxity of the joints, which were performed in this case by medical professionals.  For instance, joint stability testing was found to be normal in September 2015.  The Board notes that giving way and instability of station may be a different symptom than instability and more closely resembles weakness in the knee rather than instability.  See Dorlands Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a lack of steadiness or stability and functional instability as the inability of a joint to maintain support during use).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  See also 38 C.F.R. § 4.14.  To rate symptoms of knee weakness and giving way as symptoms of both pain (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  
The Board has considered whether there is any other schedular basis for further granting the above claim but has found none.  The Board recognizes that it is the intent of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the Veteran is already assigned a 10 percent rating for his left knee under Diagnostic Code 5024, which is the minimum compensable rating allowable for the knee joint.  38 C.F.R. § 4.71a.
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  
In acknowledging the Veterans reports of instability and falling, the Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veterans service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimants disability level and symptomatology, then the claimants disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
Otherwise, if the schedular evaluation does not contemplate the claimants level of disability and symptomatology and is found inadequate, VA must determine whether the claimants exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as governing norms such as marked interference with employment and frequent periods of hospitalization.
Here, the rating criteria reasonably describe the Veterans disability and his symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The Veterans knee disability has been manifested by symptoms of painful motion, crepitus, reports of joint locking, weakened movement, subjective feelings of giving out and instability of station, painful flare-ups, interference with crouching, standing, and weight-bearing, and difficulty ascending and descending stairs and limitation of flexion.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria. 
The Board acknowledges the Veterans use of a cane and brace, and that their use is not specifically noted in the rating criteria.  However, the symptoms alleviated by the use of these devices are addressed.  The medical record, particularly the VA examinations, describe the level of his disability when these devices are not in use and, as noted above, those symptoms are contemplated under the rating criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when the rating criteria does not specifically contemplate those effects).  
Simply put, there is nothing exceptional or unusual about the Veterans situation as opposed to others with a 10 percent disability rating for a knee disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, referral for extraschedular consideration is not warranted. 
Entitlement to a TDIU
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.
A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In this case, the Veteran meets the threshold requirements for a TDIU effective September 23, 2015.  As noted above, the Board has granted an increased rating of 50 percent for his right homonymous hemianopsia, effective September 23, 2015.  That means that as of that date the Veteran was service-connected for right homonymous hemianopsia at 50 percent, an adjustment disorder at 30 percent, residuals of a right ankle sprain at 10 percent, and a left knee disability at 10 percent.  Thus, the Veteran has a combined overall rating of 70 percent as of September 23, 2015.  See 38 C.F.R. § 4.25. As the Veteran has a combined rating of 70 percent and a single disability rated at 40 percent as of September 23, 2015, the Veteran meets the threshold criteria for a TDIU as of that date.  
Prior to September 23, 2015, however, the Veterans service connected homonymous hemianopsia was rated at only 30 percent.  The combined rating for compensation purposes for all of the Veterans service-connected disabilities was 60 percent, effective June 30, 2010.  The Veteran, therefore, did not meet the schedular requirements for a TDIU prior to September 23, 2015.  Under 38 C.F.R. § 4.16(b), however, an extraschedular TDIU is available for a veteran who does not meet the above requirements if the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  However, this decision must first be addressed by VAs Director of Compensation Service (Director).  The rating board will include a full statement as to a veterans service-connected disabilities, employment history, educational and vocational attainment and all other factors having bearing on the issue.  Id.  
Accordingly, the Board will address the propriety of both entitlement to a TDIU on a schedular basis from September 23, 2015, as well as referral to the Director for a TDIU on an extraschedular basis for the period prior.
In this case, the Board finds that neither referral to the Director of Compensation Service for extraschedular consideration prior to September 23, 2015, nor a grant of a TDIU for the period thereafter, is warranted.  The Board finds the evidence of record insufficient to determine that the Veterans service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation during the entire period on appeal.  
For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither a veterans nonservice-connected disabilities or advancing age may be considered.  
In July 2014, the Veteran submitted VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran stated that his vision and knee disabilities caused him to lose work.  He stated that he last worked full-time in aviation maintenance through Accurate Staffing from November 2013 to March 2014, and that he had some college education and was enrolled at the University of Phoenix in pursuit of a bachelors degree.  Information provided by Accurate Staffing indicated that the Veteran failed a physical due to his visual impairment. 
As noted upon VA examination in the above increased rating claims, the Veterans service-connected visual impairment has caused his employment to be terminated due to risk of injury, since he cannot see on his right side without turning his head.  Regarding his service-connected knee disability, the Veteran reported painful walking, kneeling, squatting, and stair climbing, as well as his reports of instability and falling.  As to the Veterans service connected right ankle disability, the only examination that appears to be of record is a November 2008 VA joint examination.  The Veteran reported some chronic ankle pain, soreness, stiffness, occasional swelling, and instability.  While VA treatment records note a history of pain and instability in his right ankle, more recent records note the disability as asymptomatic or resolved.  
In addition, during a July 2014 VA mental disorders examination for his service-connected psychiatric disorder, the Veteran reported that he stopped working mainly due to his visual impairment, but that his psychiatric disorder caused him to be on edge and have a difficult time being around large crowds.  He also described himself as depressed, withdrawn, irritable, and quick to anger.  The examiner opined that his inability to complete a degree in aviation mechanics as well as being continually turned down from prospective employers due to his visual impairment contributed to his psychiatric disorder, which manifested occupational and social impairment due to mild or transient symptoms which decreases work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner also noted that his symptoms could be controlled with medication.  The Board notes that the July 2014 examiner also performed a neuropsychological screening of the Veteran to assess any cognitive impairment secondary to the left medial occipital infarct that occurred in service.  While results indicated mild impairment in verbal list learning, all other areas of cognitive functioning were preserved, including attention, processing speed, language and visual spatial processing.  The examiner also noted no evidence of gross cognitive impairment.  
At an additional VA mental disorders examination in August 2015, the examiner concurred with the opinion of the July 2014 examiner as to the level of occupational and social impairment caused by his psychiatric disorder.  The examiner also found that, his mental condition caused no occupational impairment during more recent employment at a rubber factory.   
The Board also notes that the Veteran has previously applied for Social Security Administration (SSA) disability benefits.   While SSA records are not controlling for VA determinations, they may nevertheless be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In forms associated with the SSA records, the Veteran reported that he could not work due to his visual and knee disabilities.  He noted that his highest grade of school completed was the 12th grade with some vocational training in culinary arts, carpentry and mechanics, and that he became unable to work due to his disabilities in May 2008.  The Veteran also provided a work history back to 2005 that included his work as a mechanic in the military.
In August 2008, SSA determined that disability benefits were not warranted.  SSA held that, while the Veteran has vision difficulties, he still retained the ability to see to do work activity.  Also, while acknowledging the Veterans knee disability, SAA found that the Veteran still retained the ability to walk unassisted and could use his arms, legs, and back to perform work activities that do not require heavy lifting or work around hazardous machinery, at unprotected heights, or driving.  
In March 2014, the Veteran filed a new claim with SSA, which included additional nonservice-connected disabilities of the lower back and right shoulder, as well as his service-connected psychiatric disorder.  SSA again denied the Veterans disability claim, finding that the Veteran was capable of performing jobs in the national economy compatible with that of a General Helper, which is unskilled, medium work.  It was noted that the Veteran would be able to undergo work with no limitations as far as standing and lifting, but might be limited in certain hazardous work environments due to his vision disability.  In addition, a mental assessment performed in conjunction with his SSA disability claim found that he had the mental capacity to understand, remember, and carry out simple and multi-step instructions independently, would not have issues dealing with coworkers and supervisors, and would not have issues dealing with work pressure.  
The Board finds the SSA reports weighs against his claim for TDIU as they tend to show that he is not limited in employability due to his service-connected disabilities.  Moreover, in its negative determination, SSA even took into consideration nonservice-connected disabilities that the Board cannot.  The fact that they found against the claim does not support the Veterans contention of TDIU due to service-connected disabilities, and provides limited evidence against a finding that these disabilities are somehow out of the norm, suggesting at least that they are not by SSAs belief that he was able to work.    
Based on the foregoing, to the extent that the Veteran has alleged that his service-connected disabilities render him unemployable, the Board finds that such allegations are not supported by the contemporaneous evidence of record, to include the Veterans statements, medical treatment records, and his educational and occupational history.  While the Veterans service-connected visual impairment seems to have the most effect on his employability as he has lost employment due to safety concerns, the record is against a finding that the Veterans service-connected disabilities prevent him from having the mental or physical capacity to work in a nonhazardous work environment.   
The Board recognizes that his service-connected disabilities have a notable and significant effect on his employment capabilities.  The Board notes again that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to award a TDIU.  To the extent that the Veterans service-connected disabilities hindered his ability to obtain or maintain gainful employment, the rating schedule already contemplates industrial impairment.  Stated another way, evidence of occupational limitations is present in every case in which an evaluation has been assigned for a service-connected disability.  See 38 C.F.R. § 4.1 (explaining that disability evaluation percentages represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations and the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also Van Hoose, 4 Vet. App. at 363 (A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.).  If the Board were to accept the argument that evidence of occupational limitations necessarily constitutes evidence of unemployability, then entitlement to TDIU would be reasonably raised and warranted in every case where a Veteran challenged the assigned evaluation.  
Therefore, the Board concludes that the preponderance of evidence is against both granting his appeal as to entitlement to TDIU from September 23, 2015, as well as remanding the case for referral to the Director for the period prior.  As such, the claim for a TDIU must be denied.
Neither the Veteran nor his representative has raised any other issues with respect to any of the above claims, nor have any other issues been reasonably raised by the 
record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

